The Supreme Court correctly granted the plaintiffs’ motion for summary judgment on the issue of liability pursuant to Labor Law § 240 (1). The plaintiffs established their prima facie entitlement to judgment as a matter of law by submitting evidence sufficient to demonstrate that the defendant failed to provide adequate safety devices and that its violation of Labor Law § 240 (1) was a proximate cause of the injuries incurred (see Felker v Corning Inc., 90 NY2d 219, 224 [1997]; Tylman v School Constr. Auth., 3 AD3d 488, 489 [2004]; Ramos v Port Auth. of N.Y. & N.J., 306 AD2d 147, 148 [2003]; Nephew v *858Barcomb, 260 AD2d 821, 823 [1999]; see also Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). In opposition, the defendant failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d at 324; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Fisher, J.P., Miller, McCarthy and Chambers, JJ., concur.